Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements (Form S-8 No. 333-90363 and Form S-8 No. 333-131753) of our report dated March 11, 2005, except for Note 2, as to which the date is March 13, 2006 with respect to the consolidated statements of operations, stockholders' equity and cash flows for the year ended December 31, 2004 and the information for the year ended December 31, 2004 included in the related financial statement schedule of TheStreet.com, Inc. included in this Annual Report (Form 10-K) for the year ended December 31, 2006. E RNST & Y
